DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 26 October 2020.
Claims 17 – 25, 27 – 30, and 32 – 37 are pending and examined below. The Examiner acknowledges that claims 1 – 16, 26 and 31 are cancelled by Applicant.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 October 2017, 22 November 2017, 12 December 2017, and 5 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 17 – 25, 27 – 30, and 32 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 17, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed (function) “a gas pressure in the control volume falls below a gas pressure threshold” and (corresponding structure) “when the activation element is in the first position… the first surface region and the second surface region of the standby element are in the same pneumatic volume” and “when the activation element is in the second position… the first surface region and the second surface region of the standby element are in different pneumatic volumes”.  The closest prior art of record is Eiben et al. (US 3,964,659) which discloses Applicant’s invention except the claimed “a gas pressure in the control volume falls below a gas pressure threshold”, and “when the activation element is in the first position… the first surface region and the second surface region of the standby element are in the same pneumatic volume” and “when the activation element is in the second position… the first surface region and the second surface region of the standby element are in different pneumatic .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        11 March 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731